Title: To George Washington from Major General John Sullivan, 19 September 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Providence Septemr 19th 1778
          
          There is nothing new in this Quarter Save that the Enemy have within two or three Days past pulled Down Several Houses on the North End of Rhode Island for what purpose is not known I Inclose your Excellencey a providence paper which Contains all the news in this Quarter I have the Honor to be Dear General your Excellenceys Most obedt Humble Servt
          
            Jno. Sullivan
          
        